Citation Nr: 0923693	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-26 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
10, 2001 for the grant of a total rating based on individual 
unemployability.

2.  Evaluation for posttraumatic stress disorder (PTSD) with 
major depressive disorder, currently rated as 30 percent 
disabling from February 17, 1983 through November 6, 2000. 

3.  Evaluation for PTSD with major depressive disorder, 
currently rated as 50 percent disabling from November 7, 2000 
through September 9, 2001.

4.  Evaluation for PTSD with major depressive disorder, 
currently rated as 70 percent disabling effective September 
10, 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 until April 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the record and determined 
that additional development is required to effectively 
adjudicate the Veteran's claim.

The record reveals that service connection for a psychiatric 
disorder was denied in September 1984.  In March 2002, 
service connection for PTSD with major depression was granted 
and a 50 percent evaluation was assigned effective July 24, 
2001.

In an August 2004 rating decision, the RO granted an earlier 
effective date for major depression based on a clear and 
unmistakable error (CUE) in the September 1984 rating 
decision. Specifically, the RO determined that service 
connection should have been granted in 1984. It assigned a 30 
percent evaluation effective February 17, 1983, and a 50 
percent evaluation effective July 24, 2001.

In his September 2004 notice of disagreement, the Veteran 
disagreed with the evaluation of 30 percent for the period 
from February 17, 1983.  In a February 2005 letter by the 
Veteran's representative, received in February 2006, the 
Veteran again disagreed with the evaluation assigned to the 
period from February 17, 1983, and argued that he had been 
unemployable since he filed his original VA claim.  In a 
September 2005 rating decision, the RO characterized the 
Veteran's psychiatric disorder as PTSD with major depression, 
and assigned a 70 percent evaluation for the disability 
effective September 10, 2001.

A review of the evidence of record reveals a substantial gap 
in evidence between February 1983 and May 2001, when the 
Veteran began receiving treatment from VA medical facilities.  
Without additional information, it is impossible to fairly 
discern the Veteran's level of disability during this time 
period.  Further development and adjudication of the 
Veteran's claims may provide evidence in support of his 
claims. The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination 
on the issues before it.

Accordingly, the case is REMANDED for the following action:

1.  In a VA examination of August 1984, 
the Veteran stated that he had seen 
physicians at the "Bexar County MHMR 
Clinic."  The AOJ is to make every 
reasonable and appropriate effort to 
acquire records of any such treatment and 
associate these records with the claims 
file.

2.  The AOJ is to determine from the 
Veteran whether any other records of 
mental status evaluations, treatments, 
etc., from 1983 through May 2001 may be 
outstanding.  The AOJ is to make efforts 
to acquire such records as they are 
identified by the Veteran.


3.  After the above has been completed, 
the AOJ should schedule the Veteran for a 
VA examination.  The claims file must be 
made available to the examiner.  The 
examiner is to provide a retrospective 
medical opinion to attempt to determine 
the Veteran's degree of impairment from 
1983 forward.  See Chotta v. Peake, 22 
Vet. App. 80, 83 (2008).  If the examiner 
cannot make a determination without 
resorting to mere speculation, the 
examiner should note as such in the file.

4.  All Social Security Administration 
records relating to the Veteran's 
earnings from 1983 through the present 
are to be acquired and associated with 
the claims file.

5.  The AOJ is to determine whether the 
Veteran became eligible for Social 
Security Administration benefits and if 
so, such relevant records are to be 
acquired and associated with the claims 
file.

6.  In light of VA From 28-1900, the AOJ 
is to consider whether an eligibility 
determination for vocational 
rehabilitation had been made.  If 
vocational rehabilitation was granted, 
the AOJ should obtain such records and 
associate them with the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




